DUCKER, JUDGE:
Claimant as the Subrogee of Corliss P. MacDorman, its insured, claims damages in the sum of $327.81 which is the amount of the claim of said Corliss P. MacDorman in the Claim No. D-551 decided by this Court on December 4, 1972, in which the said MacDorman was awarded only the sum of $50.00 as the amount which was not paid to him by the claimant herein, the said $50.00 being the amount *255deductible under the policy of insurance in which claimant was the insurer.
The facts are as stated in the opinion in said Claim No. D-551, and as to which we decided the respondent was liable for the damages sustained, and we see no need for repeating them here, as this claim is to recover a part of the damages sustained in the same accident and proven to the satisfaction of this Court in said Claim No. D-551.
Accordingly for the reasons shown in the opinion in said previous claim, in which we held the respondent liable, and showing the remaining balance of said claim unpaid, we hereby award the claimant the sum of $277.81.
Award of $277.81.